 

Nanophase Technologies Corporation 10-Q [nanx-10q_093018.htm]

 

Exhibit 10.2



 



PROMISSORY NOTE

(Term Note)

 



Principal Amount: $500,000.00 Date of Note: November 19, 2018

 





PROMISE TO PAY. NANOPHASE TECHNOLOGIES CORPORATION, a Delaware corporation
(“Borrower”), hereby promises to pay to BEACHCORP, LLC, a Delaware limited
liability company (“Lender”), or order, in lawful money of the United States of
America, the principal amount of FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($500,000.00) together with interest on the unpaid principal balance from the
date hereof, until paid in full.

 

LOAN. This Note evidences Borrower’s Term Loan under the Business Loan Agreement
dated as of November 19, 2018 between Borrower and Lender (as it may be amended
from time to time, the “Loan Agreement”). Capitalized terms used herein, but not
otherwise defined herein, shall have the meaning given them in the Loan
Agreement.

 

PAYMENT. Borrower will repay the Loan(s) evidenced hereby in accordance with the
terms of the Loan Agreement.

 

INTEREST.

 

(a)

Interest on the Loans. Borrower shall pay interest on the Loan(s) in accordance
with the terms of the Loan Agreement.

(b)

Default Interest. Notwithstanding the above provisions, if an Event of Default
is in existence, all outstanding amounts of principal and, to the extent
permitted by law, all overdue interest, in respect of each and every Loan shall
bear interest, payable on demand, at the Default Rate under the Loan Agreement.

EVENTS OF DEFAULT. A default in the performance of any obligation hereunder or
any Event of Default under the Loan Agreement shall constitute an Event of
Default hereunder.

 

LENDER'S RIGHTS. Upon the occurrence of an Event of Default, Lender may declare
the entire unpaid principal balance on this Note and all accrued unpaid interest
immediately due, without notice, and then Borrower will pay that amount,
together with any Prepayment Fee which Borrower would be required to pay. Lender
may hire or pay someone else to help collect this Note if Borrower does not pay.
Borrower also will pay Lender that amount. This includes, subject to any limits
under applicable law, Lender's attorneys' fees and legal expenses whether or not
there is a lawsuit, including attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Borrower also will pay any court costs, in addition to all other sums provided
by law. This Note has been delivered to Lender and accepted by Lender in the
State of Illinois. If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction and venue of the courts having situs in Cook or
Will County, the State of Illinois. LENDER AND BORROWER HEREBY WAIVE THE RIGHT
TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
LENDER OR BORROWER AGAINST THE OTHER. This Note shall be governed by and
construed in accordance with the laws of the State of Illinois.

 



 1 

 

 



COLLATERAL; LOAN AGREEMENT. This Note is secured by the Collateral (as defined
in the Loan Agreement). This Note is the Term Note referred to in the Loan
Agreement.

 

SAVINGS CLAUSE. In no event shall the amount of interest or charges paid
hereunder, together will all amounts reserved, charged, or taken by Lender as
compensation for fees, services, or expenses incidental to making, negotiation,
or collection of the loan evidenced hereby exceed the maximum rate of interest
on the unpaid principal balance hereof, charges or compensation for fees,
services, or expenses allowable by applicable law. If any sum is collected in
excess of the applicable maximum rate or amount, the excess collected shall be
applied to reduce the principal debt.

 

INDEMNITY. If the introduction of, or any change in, or in the interpretation
of, or any change in its application to the Borrower of, any law or regulation,
or compliance with any guideline from any governmental authority (whether or not
having the force of law) has the effect of increasing the cost to the Lender of
performing its obligations hereunder or otherwise reducing its effective return
hereunder, then upon demand from time to time the Borrower shall compensate the
Lender for such cost or reduction pursuant to a certificate reasonably prepared
by the Lender.

 

GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other Person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, protest and notice of dishonor. Upon any change
in the terms of this Note, and unless otherwise expressly stated in writing, no
party who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew, extend (repeatedly and for any length of time) or modify this Loan,
or release any party or guarantor or Collateral; or impair, fail to realize upon
or perfect Lender's security interest in the Collateral; and take any other
action deemed necessary by Lender without the consent of or notice to anyone.

 

LENDER'S DISCRETION. Whenever this Note requires either Lender's consent,
election, approval or similar action or otherwise vests in Lender the authority
to make decisions and/or determinations, such actions shall be made or withheld
in Lender's sole and absolute discretion, unless specifically provided otherwise
and the granting of any consent, election, approval or similar action by Lender
in any instance shall not constitute continuing consent, election, approval or
similar action in subsequent instances where such is required.

 

ILLINOIS INSURANCE NOTICE. Unless Borrower provides Lender with evidence of the
insurance coverage required by the Security Agreements, Lender may purchase
insurance at Borrower's expense to protect Lender's interests in the Collateral.
This insurance may, but need not, protect Borrower's interests. The coverage
that Lender purchases may not pay any claim that Borrower makes or any claim
that is made against Borrower in connection with the Collateral. Borrower may
later cancel any insurance purchased by Lender, but only after providing Lender
with evidence that Borrower has obtained insurance as required by their
agreement. If Lender purchases insurance for the Collateral, Borrower will be
responsible for the costs of that insurance, including interest and any other
charges Lender may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to Borrower's total outstanding balance or
obligation. The costs of the insurance may be more than the cost of insurance
Borrower may be able to obtain on Borrower's own.

 



 2 

 

 





PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE PROMISSORY NOTE AND ACKNOWLEDGES
RECEIPT OF A COMPLETED COPY OF THE PROMISSORY NOTE.

 

BORROWER:

 

NANOPHASE TECHNOLOGIES CORPORATION

 

 



/s/ JESS A. JANKOWSKI     Jess A. Jankowski   Chief Executive Officer      
Address:   1319 Marquette Drive   Romeoville, IL 60446  



 







 



 3 

 

 